Kelly, P. J. (dissenting):
The intention of plaintiff’s immediate grantor, Schieffelin, to dedicate the various streets shown upon his map to the public use seems to be manifest. His map was prepared in 1886, and the two streets, “ Creek street ” and “ River avenue,” were shown on this map. “ River avenue ” and part of Creek street were shown on the “ Map of 1863,” filed as far back as 1863. The streets are also laid out on the various city maps filed long before plaintiff’s attempted appropriation and closing of these highways. These maps and the existence of the streets are recited in the deeds in plaintiff’s title, and- plaintiff and its grantors appear to have acquiesced in their use. It was not until 1919 when the plaintiff’s operations were so greatly increased, and after they had availed themselves of the use of these streets which had been closed during the war by the Federal government, that any right to close the streets to the public wás asserted. Plaintiff’s contention, if upheld, will bar all access to Newtown creek, an important waterway, east of Washington avenue.
The trial justice has found as matter of fact, upon sufficient evidence, that Creek street between Washington avenue and the Van Alst line, about 100 feet (é^st of Brook avenue, has been continuously used by the public for vehicular and pedestrian traffic and kept open as a highway for twenty years preceding the commencement of the action, and that River avenue between the Long Island railroad and Newtown creek has been so used and kept open during the same period. That Clifton avenue, next west of River avenue, has been used continuously for many years, with a railroad crossing protected by the usual crossing sign, is practically undisputéd. If Creek street on the south of the railroad was not an open public street, I seriously doubt whether the railroad company would ever have maintained this crossing.
*682The United States government closed, all of the streets between the railroad tracks and Newtown creek during the war; the plaintiff had the benefit of this closing, but apparently wishes to take advantage of the order of the War Department made in the great emergency, and keep The streets closed. They were closed for the benefit of the people of the United States, not for the benefit of the plaintiff.
I think the judgment was right and that it should be affirmed.
Kapper, J., concurs.
Judgment reversed on the law and the facts, with costs in this court and in the court below, and judgment directed for the plaintiff, enjoining the defendants from interfering with the plaintiff’s property as prayed for in the complaint. Settle order and findings on two days’ notice.